DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The amendment filed on May 11, 2022 has been entered. Claims 1-5 and 7-10 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on February 14, 2022.

Response to Arguments
Applicant’s arguments see page 6, filed May 11, 2022, with respect to the title objections have been fully considered and are persuasive.  The title objections have been removed based on the current amendments.
Applicant’s arguments see page 6, filed May 11, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see page 6, filed May 11, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments, however new 35 U.S.C. 112(b) rejections have been provided as detailed below.
Applicant’s arguments, see pages 7-9, filed May 11, 2022, with respect to the rejections of previous claims 1-10 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Shibatani (US 2004/0189831 A1).
	In regards to independent claim 1, the Kamiya reference was previously cited as it discloses providing a display technology capable of accurately alerting the driver
to the recognition target around the own vehicle recognized by the automatic driving function (see paragraph [0006]).
	In regards to the applicants arguments on page 7 regarding the Kamiya reference not disclosing the amended language “wherein changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region”, the Examiner agrees however, the Shibatani reference is now cited as it discloses a monitor device for a moving body such as a vehicle, aircraft or vessel, moving at a certain speed, wherein the monitor device displays an image of a front scene of the moving body with the image of the central area being enlarged in accordance with the running speed of the moving body (see abstract). 
	With regards to the amended language Shibatani further discloses a zoom ratio calculating section calculates zoom ratio in accordance with the vehicle speed detected by the vehicle speed sensor. The zoom ratio is a ratio of magnification with which the image of the scene is magnified or enlarged. Next, FIG. 2 shows an example of an image of a picture taken through a fixed-focus objective lens as the image in the area P1 shows the entire image detected. The area P2 is the area to be selected when the automobile is within a first range of speed, while an area P3 is the area to be selected when the automobile is within the second range of speed. In the image shown in FIG. 2, an unexpected object H such as a person on the running path or driving lane exists in a distant or far-away portion ahead of the automobile. The image of the path or driving lane (which implicitly would have lane markings) in front of the automobile within specific ranges of speed, and then the application of zooming functions for magnifying this image based on different speed ranges is interpreted as changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region (see paragraphs [0038]-[0043]) as further detailed in the rejections of the office action below.
In regards to independent claims 9 and 10, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-5, 7, and 8, these claims depend from the rejected base claim 1, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3 – “the periphery of the vehicle…” should read “the periphery image of the vehicle…”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to independent claim 1, the limitation recites “the speed” in line 8, in which no previous instance of “a speed” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the display range” in lines 10-11, in which no previous instance of “a display range” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the forward direction” in line 11, in which no previous instance of “a forward direction” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the current display range” in line 11, in which no previous instance of “a current display range” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the far direction” in line 13, in which no previous instance of “a far direction” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 4, the limitation recites “the display controller” in line 4, in which no previous instance of “a display controller” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 9, the limitation recites “the speed” in line 5, in which no previous instance of “a speed” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the display range” in lines 8-9, in which no previous instance of “a display range” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the forward direction” in line 9, in which no previous instance of “a forward direction” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the current display range” in line 9, in which no previous instance of “a current display range” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the far direction” in line 11, in which no previous instance of “a far direction” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 10, the limitation recites “the speed” in line 6, in which no previous instance of “a speed” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the display range” in lines 9-10, in which no previous instance of “a display range” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the forward direction” in line 10, in which no previous instance of “a forward direction” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the current display range” in line 10, in which no previous instance of “a current display range” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the far direction” in line 12, in which no previous instance of “a far direction” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2, 3, 5, 7, and 8, these claims depend from a rejected base claim and thus there is insufficient antecedent basis for the limitations in these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP 2017-166913 A, hereinafter referenced “Kamiya”) in view of Shibatani (US 200/40189831 A1, hereinafter referenced “Shib”).

In regards to claim 1. (currently amended) Kamiya discloses a display system (Kamiya, paragraph [0001]) comprising: 
-a processor (Kamiya, paragraph [0074]; Reference discloses the display screen 11a corresponds to the "display area", the HCU 20 corresponds to the "display control device", the CPU 21 and the GPU 22 correspond to the "processor"); 
-a memory storing program instructions executable by the processor (Kamiya, paragraph [0094]; Reference discloses various non-transitional substantive storage media such as a flash memory and a hard disk can be adopted as a configuration for storing a program executed by each processor) to:  display an image (Kamiya, paragraph [0042]; Reference discloses the image generation unit 35 generates a display object to be displayed on the display screen 11a and a display object to be projected on the projection area 12a. The image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a); 
-and control a display such that a periphery image indicating a peripheral situation of a vehicle viewed from a predetermined virtual viewpoint is displayed in a predetermined display region on a display surface (Kamiya, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35. The viewpoint control unit 36 executes switching of the display mode based on the occurrence of the LC event. The bird’s eye view is he periphery image indicating the situation around the vehicle from the predetermined virtual viewpoint position displayed in a region on the display screen 11a), 
-and change the predetermined display region when the traveling speed of the vehicle is equal or higher than a predetermined speed on a basis of a traveling state of the vehicle (Kamiya, paragraphs [0052] and [0053]; Reference at paragraph [0052] discloses Further, as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view
display 40 is changed based on the current traveling speed of the own vehicle A or the
traveling speed scheduled at the start of the lane change. Paragraph [0053] as the traveling speed becomes faster, as shown in FIG. 9, the second viewpoint position is closer to the virtual road surface on which the own vehicle icon 41 is traveling.
603 As a result, the depression angle overlooking the own vehicle icon 41 from the second viewpoint position is reduced. The changing of viewpoint position based on the speed being faster than the current raveling speed or the traveling speed at the start of a lane change is interpreted as change the predetermined display region when the traveling speed of the vehicle is equal or higher than a predetermined speed on a basis of a traveling state of the vehicle),
-
Kamiya does not explicitly disclose but Shib teaches
-wherein changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region (Shib, Fig. 2 and paragraphs [0038] and [0043]; Reference at paragraph [0038] discloses the zoom ratio calculating section 7 calculates zoom ratio in accordance with the vehicle speed detected by the vehicle speed sensor 6. The zoom ratio is a ratio of magnification with which the image of the scene is magnified or enlarged. Paragraph [0043] discloses FIG. 2 shows an example of an image of a picture taken through a fixed-focus objective lens. With reference to FIG. 2, the image in the area P 1 shows the entire image detected and photo-electrically converted into image signals by the image sensor 2. The area P2 is the area to be selected when the automobile is within the first range of speed, while the area P3 is the area to be selected when the automobile is within the second range of speed. In the image shown in FIG. 2, an unexpected object H such as a person on the running path or driving lane exists in a distant or far-away portion ahead of the automobile. The image of the path or driving lane (which implicitly would have lane markings) in front of the automobile within specific ranges of speed and then application of zooming functions for magnifying this image based on different speed ranges is interpreted as changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region). 
Kamiya and Shib are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the moving body monitoring features of Shib in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed, applicable to improving driver safety in vehicle systems such as those taught in Kamiya.

In regards to claim 4. (Previously Presented) Kamiya in view of Shib teach the display system according to claim 1.
Kamiya further discloses
-wherein the program instructions are further executable by the processor to:  recognize an object present in the periphery of the vehicle (Kamiya, paragraph [0024]; Reference discloses the driving environment recognition unit 61 recognizes the shape and moving state of the object around the vehicle A based on the integrated result of each detected object information, particularly within the detection range of each autonomous sensor, and combines it with the position information and the map data. Then, a virtual space that reproduces the actual driving environment in three dimensions is generated), 
-wherein controlling the display comprises displaying an image of an object recognized in the predetermined display region (Kamiya, paragraphs [0042]-[0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a display object to be displayed on the display screen 11a and a display object to be projected on the projection area 12a. The image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a (i.e. displaying an image of an object recognized in the predetermined display region). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 (i.e. the concept of controlling displayed image) between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35).  

In regards to claim 5. (currently amended) Kamiya in view of Shib teach the display system according to claim 1.
Kamiya further discloses
-wherein the program instructions are further executable by the processor to:  execute driving assistance of the vehicle to a plurality of different degrees (Kamiya, paragraph [0014]; Reference discloses the HCU 20, the automatic driving ECU 50, and the vehicle control ECU 80 are electrically connected to each other and can communicate with each other. The vehicle A has an automatic driving function by operating the automatic driving ECU 50 and the vehicle control ECU 80 (i.e. automatic driving indicates driving assistance for various directions or plurality of degrees)), 
-wherein changing the predetermined display comprises  determining  a viewpoint position of the virtual viewpoint, an angle of view from the virtual viewpoint, or an imaging direction from the virtual viewpoint on a basis of an environment of a road on which the vehicle is traveling and the degree of driving assistance controlled (Kamiya, paragraphs [0051]-[0052]; Reference at paragraph [0051] discloses the second viewpoint position of the bird's-eye view display 40 in the lane change mode can move around the own vehicle icon 41 with the own vehicle icon 41 as the center. For example, as shown in FIGS. 6 and 7, the second viewpoint position is changed based on the left and right movement directions of the own vehicle A that moves due to the lane change. Paragraph [0052] discloses Further, as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view display 40 is changed based on the current traveling speed of the own vehicle A or the traveling speed scheduled at the start of the lane change.  Changing to the second viewpoint based on traveling speed of the vehicle on the virtual road surface interpreted as changing the predetermined display comprises determining a viewpoint position of the virtual viewpoint, an angle of view from the virtual viewpoint, from the virtual viewpoint on the basis of an environment of a road on which the vehicle is traveling and the degree of driving assistance controlled), 
-and changes the predetermined display region on a basis of the determined viewpoint position, angle of view, or imaging direction (Kamiya, paragraphs [0052]; Reference at paragraph [0052] discloses as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view display 40 is changed based on the current traveling speed of the own vehicle A or the traveling speed scheduled at the start of the lane change (interpreted as changes the predetermined display region on the basis of the determined viewpoint position, angle of view, or imaging direction)).  

6. (Cancelled) 

In regards to claim 9. (Currently Amended) Kamiya discloses a display method of causing a computer (Kamiya, paragraph [0001]) to: 
-control a display such that a periphery image indicating a peripheral situation of a vehicle viewed from a predetermined virtual viewpoint is displayed in a predetermined display region on a display surface (Kamiya, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35. The viewpoint control unit 36 executes switching of the display mode based on the occurrence of the LC event. The bird’s eye view is he periphery image indicating the situation around the vehicle from the predetermined virtual viewpoint position displayed in a region on the display screen 11a); 
-and change the predetermined display region when the speed of the vehicle is equal or higher than a predetermined speed on a basis of a traveling state of the vehicle (Kamiya, paragraphs [0052] and [0053]; Reference at paragraph [0052] discloses Further, as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view
display 40 is changed based on the current traveling speed of the own vehicle A or the
traveling speed scheduled at the start of the lane change. Paragraph [0053] as the traveling speed becomes faster, as shown in FIG. 9, the second viewpoint position is closer to the virtual road surface on which the own vehicle icon 41 is traveling.
603 As a result, the depression angle overlooking the own vehicle icon 41 from the second viewpoint position is reduced. The changing of viewpoint position based on the speed being faster than the current raveling speed or the traveling speed at the start of a lane change is interpreted as change the predetermined display region when the traveling speed of the vehicle is equal or higher than a predetermined speed on a basis of a traveling state of the vehicle),
-
Kamiya does not explicitly disclose but Shib teaches
-wherein changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region (Shib, Fig. 2 and paragraphs [0038] and [0043]; Reference at paragraph [0038] discloses the zoom ratio calculating section 7 calculates zoom ratio in accordance with the vehicle speed detected by the vehicle speed sensor 6. The zoom ratio is a ratio of magnification with which the image of the scene is magnified or enlarged. Paragraph [0043] discloses FIG. 2 shows an example of an image of a picture taken through a fixed-focus objective lens. With reference to FIG. 2, the image in the area P 1 shows the entire image detected and photo-electrically converted into image signals by the image sensor 2. The area P2 is the area to be selected when the automobile is within the first range of speed, while the area P3 is the area to be selected when the automobile is within the second range of speed. In the image shown in FIG. 2, an unexpected object H such as a person on the running path or driving lane exists in a distant or far-away portion ahead of the automobile. The image of the path or driving lane (which implicitly would have lane markings) in front of the automobile within specific ranges of speed and then application of zooming functions for magnifying this image based on different speed ranges is interpreted as changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region). 
Kamiya and Shib are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the moving body monitoring features of Shib in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed, applicable to improving driver safety in vehicle systems such as those taught in Kamiya.
In regards to claim 10. (currently amended) Kamiya discloses a non-transitory computer-readable storage medium that stores a program to be executed by a computer (Kamiya, paragraph [0038]; Reference discloses HCU executing display control program stored on storage medium) to perform at least:  
-controlling a display such that a periphery image indicating a peripheral situation of a vehicle viewed from a predetermined virtual viewpoint is displayed in a predetermined display region on a display surface (Kamiya, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35. The viewpoint control unit 36 executes switching of the display mode based on the occurrence of the LC event. The bird’s eye view is he periphery image indicating the situation around the vehicle from the predetermined virtual viewpoint position displayed in a region on the display screen 11a); 
-and changing the predetermined display region when the speed of the vehicle is equal or higher than a predetermined speed on a basis of a traveling state of the vehicle, (Kamiya, paragraphs [0052] and [0053]; Reference at paragraph [0052] discloses Further, as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view
display 40 is changed based on the current traveling speed of the own vehicle A or the
traveling speed scheduled at the start of the lane change. Paragraph [0053] as the traveling speed becomes faster, as shown in FIG. 9, the second viewpoint position is closer to the virtual road surface on which the own vehicle icon 41 is traveling.
603 As a result, the depression angle overlooking the own vehicle icon 41 from the second viewpoint position is reduced. The changing of viewpoint position based on the speed being faster than the current raveling speed or the traveling speed at the start of a lane change is interpreted as change the predetermined display region when the traveling speed of the vehicle is equal or higher than a predetermined speed on a basis of a traveling state of the vehicle),
-
Kamiya does not explicitly disclose but Shib teaches
-wherein changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region (Shib, Fig. 2 and paragraphs [0038] and [0043]; Reference at paragraph [0038] discloses the zoom ratio calculating section 7 calculates zoom ratio in accordance with the vehicle speed detected by the vehicle speed sensor 6. The zoom ratio is a ratio of magnification with which the image of the scene is magnified or enlarged. Paragraph [0043] discloses FIG. 2 shows an example of an image of a picture taken through a fixed-focus objective lens. With reference to FIG. 2, the image in the area P 1 shows the entire image detected and photo-electrically converted into image signals by the image sensor 2. The area P2 is the area to be selected when the automobile is within the first range of speed, while the area P3 is the area to be selected when the automobile is within the second range of speed. In the image shown in FIG. 2, an unexpected object H such as a person on the running path or driving lane exists in a distant or far-away portion ahead of the automobile. The image of the path or driving lane (which implicitly would have lane markings) in front of the automobile within specific ranges of speed and then application of zooming functions for magnifying this image based on different speed ranges is interpreted as changing the predetermined display region comprises widening the display range in the forward direction of the vehicle from the current display range and changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road to extend in the far direction of the vehicle, the shape of the road and the lane markings being displayed in a widened display region). 
Kamiya and Shib are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the moving body monitoring features of Shib in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed, applicable to improving driver safety in vehicle systems such as those taught in Kamiya.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP 2017-166913 A) in view of Shibatani (US 200/40189831 A1) as applied to claim 1, and further in view of Matsukawa (US 2012/0169875 A1, hereinafter referenced “Mats”).

In regards to claim 2. (currently amended) Kamiya in view of Shib teach the display system according to claim 1.
Kamiya and Shib does not explicitly disclose but Mats teaches
-wherein changing the predetermined display comprises increasing the predetermined display region in a case where a speed of the vehicle is equal to or higher than the predetermined speed compared with a case where the speed of the vehicle is lower than the predetermined speed (Mats, paragraphs [0051]-[0052]; Reference at paragraph [0051] discloses a rearward cropped image shows a laterally central, vertically upper region cropped from the vehicle rearward image. Therefore, the rearward cropped image shows a smaller region than the vehicle rearward image. The rearward cropped images have three types: a “rearward cropped image (vehicle is at low speed or rest)” in FIG. 3A; a “rearward cropped image (vehicle is at moderate speed)” in FIG. 3B; and a “rearward cropped image (vehicle is at high speed)” in FIG. 3C. The rearward image cropped showing different regions which are cropped or changed based on different vehicle speeds low, moderate, and high is interpreted as changing the predetermined display comprises increasing the predetermined display region in a case where a speed of the vehicle is equal to or higher than a predetermined speed compared with a case where the speed of the vehicle is lower than the predetermined speed).  
Kamiya and Shib are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the moving body monitoring features of Shib in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed, applicable to improving driver safety in vehicle systems such as those taught in Kamiya.
Kamiya and Mats are also combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya, in view of the moving body monitoring features of Shib, to include the rearward view assistance features of Mats in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed. Further incorporating the rearward view assistance features of Mats allows for use of a system that includes an imaging device that acquires a vehicle rearward image by taking a rearview from the vehicle and setting a cropped image by cropping part of the vehicle rearward image in response to a state of a vehicle to avoid view disruption even when passenger seats are filled, applicable to improving the driver’s rear vision in vehicle systems such as those taught in Kamiya and Shib.

In regards to claim 3. (currently amended) Kamiya in view of Shib teach the display system according to claim 2.
Kamiya and Shib does not explicitly disclose but Mats teaches
-wherein changing the predetermined display comprises fixing the predetermined display region regardless of the speed of the vehicle in a case where the speed of the vehicle is lower than the predetermined speed (Mats, paragraphs [0051]-[0052]; Reference at paragraph [0051] discloses a rearward cropped image shows a laterally central, vertically upper region cropped from the vehicle rearward image. Therefore, the rearward cropped image shows a smaller region than the vehicle rearward image. The rearward cropped images have three types: a “rearward cropped image (vehicle is at low speed or rest)” in FIG. 3A; a “rearward cropped image (vehicle is at moderate speed)” in FIG. 3B; and a “rearward cropped image (vehicle is at high speed)” in FIG. 3C. The rearward image cropped showing different regions which are cropped or changed based on different vehicle speeds low, moderate, and high is interpreted as fixing the predetermined display region regardless of the speed of the vehicle in a case where the speed of the vehicle is lower than the predetermined speed).  
Kamiya and Mats are also combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya, in view of the moving body monitoring features of Shib, to include the rearward view assistance features of Mats in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed. Further incorporating the rearward view assistance features of Mats allows for use of a system that includes an imaging device that acquires a vehicle rearward image by taking a rearview from the vehicle and setting a cropped image by cropping part of the vehicle rearward image in response to a state of a vehicle to avoid view disruption even when passenger seats are filled, applicable to improving the driver’s rear vision in vehicle systems such as those taught in Kamiya and Shib.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP 2017-166913 A) in view of Shibatani (US 200/40189831 A1) as applied to claim 1, and further in view of Kishi (JP 2015-023484 A, hereinafter referenced “Kishi”).

In regards to claim 7. (currently amended) Kamiya in view of Shib teach the display system according to claim 1.
Kamiya and Shib does not explicitly disclose but Kishi teaches
-wherein changing the predetermined display comprises displaying a rear region and a front region of the vehicle in the predetermined display region, and changes a display region regarding the front region in the predetermined display region on a basis of the traveling state of the vehicle (Kishi, Figs. 4-6 and paragraph [0016]; Reference discloses as shown in FIGS. 4 to 6, the monitor 6 displays a bird's-eye view image of the surroundings of the own vehicle so that the driver can easily grasp the surroundings of the own vehicle. Regarding the orientation of the monitor 6, on the display screen, the portion indicating the rear of the own vehicle A is on the steering wheel 8 side, and the portion indicating the front of the own vehicle A is on the windshield 9 side. Also, as a feature of the bird's-eye view image, even when the surroundings of the own vehicle are shown, the larger the bird's-eye view angle, the farther part can be shown, but the position showing the distance is toward the lower part of the screen. It's coming down. In other words, the larger the bird's-eye view angle, the smaller the display area of the screen area of the monitor 6. The bird’s eye view interpreted as showing rear and front regions of vehicle in predetermined area of monitor 6 as the changing of the angle causes a smaller display area or change of the front region in the predetermined display region on the basis of the traveling state of the vehicle).  
Kamiya and Shib are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the moving body monitoring features of Shib in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed, applicable to improving driver safety in vehicle systems such as those taught in Kamiya.
Kamiya and Kishi are also combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya, in view of the moving body monitoring features of Shib, to include the vehicle display features of Kishi in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed. Further incorporating the vehicle display features of Kishi allows for use of an in-vehicle display that generates a bird's-eye view image viewed from a virtual viewpoint, adjusts a monitor angle, and adjusts the bird's-eye view angle of the bird's-eye view image according to the adjusted monitor angle allowing an occupant to appropriately recognize the external state of their own vehicle on a monitor that displays a bird's-eye view image, applicable to improving driver safety in vehicle display systems such as those taught in Kamiya and Shib.

In regards to claim 8. (currently amended) Kamiya in view of Shib teach the display system according to claim 1.
Kamiya and Shib does not explicitly disclose but Kishi teaches
-wherein changing the predetermined display comprises changing a position of an upper end of the predetermined display region on a basis of the traveling state of the vehicle (Kishi, Figs. 4-6 and paragraph [0016]; Reference discloses as shown in FIGS. 4 to 6, the monitor 6 displays a bird's-eye view image of the surroundings of the own vehicle so that the driver can easily grasp the surroundings of the own vehicle. Regarding the orientation of the monitor 6, on the display screen, the portion indicating the rear of the own vehicle A is on the steering wheel 8 side, and the portion indicating the front of the own vehicle A is on the windshield 9 side. Also, as a feature of the bird's-eye view image, even when the surroundings of the own vehicle are shown, the larger the bird's-eye view angle, the farther part can be shown, but the position showing the distance is toward the lower part of the screen. It's coming down. In other words, the larger the bird's-eye view angle, the smaller the display area of the screen area of the monitor 6. The changing of the angle causes a smaller display area or change in the upper end of the predetermined display region on the basis of the traveling state of the own vehicle A).  
Kamiya and Kishi are also combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya, in view of the moving body monitoring features of Shib, to include the vehicle display features of Kishi in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the moving body monitoring features of Shib in order to provide a system that allows for zooming and image enlargement features for an image of the scene ahead of the vehicle based on various vehicle speed ranges thus enabling a driver to recognize conditions of a far away scene even when the vehicle is running at a high rate of speed. Further incorporating the vehicle display features of Kishi allows for use of an in-vehicle display that generates a bird's-eye view image viewed from a virtual viewpoint, adjusts a monitor angle, and adjusts the bird's-eye view angle of the bird's-eye view image according to the adjusted monitor angle allowing an occupant to appropriately recognize the external state of their own vehicle on a monitor that displays a bird's-eye view image, applicable to improving driver safety in vehicle display systems such as those taught in Kamiya and Shib.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References (PTO-892) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619